 



EXHIBIT 10.8

[EXECUTIVE OFFICER FORM]

[DATE]

[NAME]
[ADDRESS]
[ADDRESS]

               Re:  Key Employee Retention Agreement

Dear _________:

     Congratulations on your appointment as [TITLE] of Emulex Corporation, a
California corporation (the “Company”, including its affiliates), which is a
wholly-owned subsidiary of Emulex Corporation, a Delaware corporation
(“Emulex”). Because the Company and Emulex wish to assure themselves of both
present and future continuity of management in the event of any Change in
Control (as defined below), as well as objectivity of management in the event of
a proposed Change in Control, you, the Company and Emulex are hereby entering
into the following agreements:

1. Severance Payment and Employee Benefits. If a Change in Control (as defined
below) shall occur after the date of this Agreement, and you are then still an
employee of the Company, and at any time within two years after the Change in
Control and prior to your Normal Retirement Date (as defined below) your
employment is terminated by the Company without Cause (as defined below) or by
you because of a Demotion (as defined below):

     1.1 Severance Payment.

          (a) The Company will pay to you within 15 days after the date of
termination of your employment (the “Termination Date”) a lump-sum severance
payment (the “Severance Payment”) equal to the present value of the sum of your
Annual Base Pay (as defined below) plus your Annual Incentive Pay (as defined
below); provided, however, that the Severance Payment will be reduced by the
aggregate amount of severance payments received by you under any other severance
policy, plan, program, or arrangement of the Company. Such present value shall
be determined as if an aggregate amount equal to the sum of your Annual Base Pay
plus your Annual Incentive Pay (minus, if applicable, the aggregate amount of
severance payments received by you under any other severance policies, plan,
program, or arrangement of the Company) would otherwise have been paid to you in
12 equal monthly installments commencing one month after the Termination Date,
using a discount rate equal to the then-applicable interest rate adopted by the
Pension Benefit Guaranty Corporation for purposes of benefit valuations in

1



--------------------------------------------------------------------------------



 



connection with non-multiemployer pension plan terminations assuming the
immediate commencement of benefit payments, as set forth in Table II in
Appendix B to Part 4044 (formerly Part 2619) of Title 29 of the Code of Federal
Regulations (29 C.F.R. § 4044.75(b)), or any successor appendix, schedule, rule
or regulation.

          (b) In lieu of a cash lump sum, you may, in your sole discretion,
elect to receive the Severance Payment in equal annual installments over five
years (or such lesser number of years as you may elect). Such installments shall
be paid to you on each anniversary of the Termination Date, beginning with the
first such anniversary and continuing on each such anniversary thereafter until
fully paid. Such election to receive the Severance Payment in installments may
be made and/or revoked by you at any time and from time to time prior to the
termination of your employment by providing written notice to the Secretary of
Emulex of such election. Any such election by you to receive the Severance
Payment in installments that has been made and not revoked prior to your
termination shall, effective on the date of such termination, be irrevocable and
binding on all parties hereto.

          (c) In the event that at the time of your termination there is not in
effect an election by you to receive the Severance Payment in installments, such
Severance Payment shall be paid to you in a single cash lump sum as provided in
Section 1.1(a) hereof. In the event that you have made an appropriate election
to receive the Severance Payment in annual installments, and you become entitled
to such Severance Payment as provided in this Agreement, then such Severance
Payment, to the extent at any time unpaid and/or deferred, shall be deemed to
bear interest at the aforementioned discount rate or, if less, the maximum rate
permitted by law. Accrued interest shall be due and payable together with each
annual installment of the Severance Payment.

     1.2 Employee Benefits. The Company shall provide or arrange to provide to
you continuation of your Employee Benefits (as defined below) for one year
following the Termination Date; provided, however, that such Employee Benefits
will be reduced to the extent comparable benefits are actually received by you
(i) from another employer during such one-year period (and any such benefits
actually received by you shall be reported promptly by you to the Company) or
(ii) under any other policy, plan, program, or arrangement of the Company.

          Any or all of such Employee Benefits may be provided to you, in the
discretion of the Company, pursuant to policies or plans of the Company which
exist as of the Termination Date and/or pursuant to policies, plans, or
arrangements which are implemented or adopted by the Company on or after the
Termination Date, including those which are implemented or adopted by the
Company for your benefit only or for the benefit of you and selected other
employees or former employees of the Company. The Company, in its discretion,
may also fulfill its obligation to provide continuation of any or all of your
Employee Benefits in accordance with the foregoing by paying to you in cash from
time to time the minimum amount necessary to enable you to purchase a comparable
Employee Benefit from another benefit provider; provided, however, that this
cash alternative shall not be utilized by the Company if and to the extent
comparable Employee Benefits are available to you under the terms of the
existing policies or plans of the Company.

2



--------------------------------------------------------------------------------



 



     1.3 Certain Payment Reductions.

          (a) For purposes of this Section 1.3, (i) a Payment shall mean any
payment or distribution in the nature of compensation to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise; (ii) Agreement
Payment shall mean a Payment paid or payable pursuant to this Agreement
(determined without regard to this Section 1.3); (iii) Net After Tax Receipt
shall mean the Present Value of a Payment net of all taxes imposed on you with
respect thereto under Sections 1 and 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), determined by applying the highest marginal rate under
Section 1 of the Code which applied to your taxable income for the immediately
preceding taxable year; (iv) “Present Value” shall mean such value determined in
accordance with Section 280G(d)(4) of the Code; and (v) “Reduced Amount” shall
mean the smallest aggregate amount of Payments which (a) is less than the sum of
all Payments (determined without regard to this Section 1.3)) and (b) results in
aggregate Net After Tax Receipts which are equal to or greater than the Net
After Tax Receipts which would result if the aggregate Payments were equal to
the sum of all Payments (determined without regard to this Section 1.3) or any
other amount less than the sum of all payments (determined without regard to
this Section 1.3).

          (b) Anything in this Agreement to the contrary notwithstanding, in the
event accountants selected by the Company (the “Accounting Firm”) shall
determine that receipt of all Payments would subject you to tax under
Section 4999 of the Code, it shall determine whether some amount of Payments
would meet the definition of a “Reduced Amount.” If the Accounting Firm
determines that there is a Reduced Amount, the aggregate Agreement Payments
shall be reduced to such Reduced Amount; provided, however, that if the Reduced
Amount exceeds the aggregate Agreement Payments, the aggregate Payments shall,
after the reduction of all Agreement Payments, be reduced (but not below zero)
in the amount of such excess.

          (c) If the Accounting Firm determines that aggregate Agreement
Payments or Payments, as the case may be, should be reduced to the Reduced
Amount, the Company shall promptly give you notice to that effect and a copy of
the detailed calculation thereof, and you may then elect, in your sole
discretion, which and how much of the Payments shall be eliminated or reduced
(as long as after such election the present value of the aggregate Payments
equals the Reduced Amount), and you shall advise the Company in writing of your
election within ten days of your receipt of notice. If no such election is made
by you within such ten-day period, the Company may elect which of the Agreement
Payments or Payments, as the case may be, shall be eliminated or reduced (as
long as after such election the present value of the aggregate Agreement
Payments or Payments, as the case may be, equals the Reduced Amount) and shall
notify you promptly of such election. All determinations made by the Accounting
Firm under this Section 1.3 shall be binding upon the Company and you and shall
be made within 60 days after a termination of your employment. As promptly as
practicable following such determination, the Company shall pay to or distribute
for your benefit such Payments as are then due to you under this Agreement and
shall promptly pay to or distribute for your benefit in the future such Payments
as become due to you under this Agreement.

          (d) While it is the intention of the Company and you to reduce the
amounts payable or distributable to you hereunder only if the aggregate Net
After Tax Receipts to you

3



--------------------------------------------------------------------------------



 



would thereby be increased, as a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for your benefit pursuant to this Agreement
which should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for your benefit pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. The Company shall have no obligation to make an
Overpayment to you or for your benefit. In the event that the Accounting Firm,
based either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or you which the Accounting Firm believes has a high
probability of success or controlling precedent or other substantial authority,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for your benefit shall be repaid by you
promptly to the Company; provided, however, that no such Overpayment shall be
repaid by you to the Company if and to the extent such Overpayment and repayment
would not either reduce the amount on which you are subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for your benefit
together with interest at the applicable federal rate provided for under
Section 7872(f)(2) of the Code.

          (e) The Company will bear the fees and expenses of the Accounting Firm
in making the determinations required by this Section 1.3.

2. Accelerated Vesting of Stock Options. If a Change in Control shall occur
after the date of this Agreement and you are then still an employee of the
Company:

     2.1 Partial Acceleration. Upon the Change in Control, the vesting of your
right to exercise each Emulex Option (as defined below) held by you as of the
Change in Control based on the length of your continued employment following the
grant of such Emulex Option will be accelerated by one year so that your right
to exercise such Emulex Option after the Change in Control will be determined as
if such Emulex Option had been granted to you one year before the actual date of
grant of such Emulex Option; provided, however, that the term and expiration
date of, and any other restrictions on your right to exercise, such Emulex
Option shall not be affected by the Change in Control; provided further,
however, that, if the stock option agreement evidencing such Emulex Option shall
provide for acceleration of vesting of your right to exercise such Emulex Option
upon a Change in Control which is more favorable to you than the foregoing
provisions of this Section 2.1, the acceleration provisions of your stock option
agreement shall apply and this Section 2.1 shall be disregarded.

     2.2 Full Acceleration. If, within two years after the Change in Control and
prior to your Normal Retirement Date, your employment with the Company is
terminated by the Company without Cause or by you because of a Demotion, the
vesting of your right to exercise each Emulex Option held by you as of the
Termination Date will be fully accelerated as of the Termination Date so that
you will have the right to exercise such Emulex Option in full at any time
during its remaining term.

4



--------------------------------------------------------------------------------



 



3. No Mitigation. You shall not be obligated to seek employment or otherwise
mitigate the Severance Payment to you under this Agreement, nor shall the
Severance Payment be reduced by any compensation earned by you as a result of
your employment by another employer after the Termination Date.

4. Employment Rights. Nothing in this Agreement, expressed or implied, shall
obligate Emulex, the Company or you to continue your employment with the Company
or limit the right of you or the Company to terminate your employment at any
time before or after a Change in Control. Notwithstanding the foregoing, if your
employment is terminated by the Company without Cause or by you because of a
Demotion after commencement by Emulex or the Company of substantive discussions
with any third party which result in a Change in Control in which such third
party has a significant involvement within one year after commencement of such
discussions and prior to your Normal Retirement Date, your right to receive
payments and benefits under this Agreement will be determined as if your
employment had terminated immediately following the Change in Control. Nothing
in this Agreement, expressed or implied, shall obligate Emulex or the Company to
make a loan to you or to arrange for the extension of credit to you.

5. Definitions. For purposes of this Agreement, the terms set forth below are
defined as follows:

     5.1 “Annual Base Pay” means an amount equal to the greatest of (i) your
annual fixed or base compensation as in effect immediately prior to a Change in
Control, (ii) your annual fixed or base compensation as in effect immediately
prior to commencement by Emulex or the Company of substantive discussions with
any third party that results in a Change in Control in which such third party
has a significant involvement within one year after commencement of such
discussions, and (iii) your annual fixed or base compensation as in effect
immediately prior to the Termination Date.

     5.2 “Annual Incentive Pay” means an amount equal to the highest annual
average of the aggregate bonuses or incentive payments of cash compensation in
addition to fixed or base compensation paid to you for your services in any two
of the last three full fiscal years of the Company immediately preceding the
fiscal year of the Company in which the Change in Control occurs (or such lesser
number of full fiscal years during which you were employed by the Company if
less than three) or, if higher, the highest annual average of the aggregate
annual bonuses or incentive payments of cash compensation paid to you for
services in any two of the last three full fiscal years of the Company
immediately preceding the fiscal year of the Company in which the Termination
Date occurs (or such lesser number of full fiscal years during which you were
employed by the Company if less than three).

     5.3 “Cause” for termination of your employment by the Company will exist if
(i) you become permanently disabled and are unable to perform your duties as an
employee of the Company or (ii) you commit any of the following acts and any of
such acts shall be determined by the board of directors of the Company to have
been materially harmful to the Company at a meeting of the board of directors
called and held for such purpose (after reasonable notice to you and an
opportunity for you and your representative to make a presentation to the board
of

5



--------------------------------------------------------------------------------



 



directors): an act of fraud, embezzlement or theft in connection with your
duties or in the course of your employment with the Company; intentional
wrongful damage to property of the Company; intentional wrongful disclosure of
trade secrets or confidential information of the Company; or intentional
wrongful engagement in any Competitive Activity (as defined below) while you are
employed by the Company.

     5.4 “Change in Control” shall be deemed to have occurred only if (i) Emulex
is merged or consolidated or reorganized into or with another corporation and
less than 51% of the combined voting power of the then-outstanding securities of
the surviving corporation immediately thereafter is held in the aggregate by the
holders of Voting Stock (as defined below) of Emulex immediately prior to such
transaction; (ii) Emulex sells or otherwise transfers all or substantially all
of its assets to any other corporation if less than 51% of the combined voting
power of the then-outstanding voting securities of such corporation immediately
after such sale or transfer is held in the aggregate by the holders of Voting
Stock of the Company immediately prior to such sale or transfer; (iii) there is
consummated a transaction which results in Emulex beneficially owning, directly
or indirectly, less than a majority of the outstanding shares of Voting Stock of
the Company, unless common stock of the Company has been listed, approved or
otherwise qualified for quotation or trading on the NASDAQ National Market
System, the American Stock Exchange or the New York Stock Exchange and no person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, as defined below) other than Emulex beneficially owns (as
“beneficial ownership” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act), as of consummation of such
transaction, more than 33-1/3% of the Voting Stock of the Company; (iv) the
Company sells or otherwise transfers all or substantially all of its assets to
another corporation if less than 51% of the Voting Stock of the transferee
corporation immediately after such sale or transfer is held in the aggregate by
Emulex, the Company or the holders of Voting Stock of Emulex immediately prior
to such sale or transfer; (v) there is a report filed on Schedule 13D or
Schedule 14D-1 (or any successor schedule or report) promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”) disclosing that any person
has become the beneficial owner of securities representing 33-1/3% or more of
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors of Emulex (the “Voting Stock”);
(vi) Emulex shall file a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to
Item 1 of Form 8-K thereunder or Item 6(e) of Schedule 14A thereunder (or any
successor schedule or report) that a change in control of Emulex has or may have
occurred or will or may occur in the future pursuant to any then-existing
contract or transaction; or (vii) during any period of two consecutive years,
individuals who at the beginning of any such period constitute the directors of
Emulex cease for any reason to constitute at least a majority thereof unless the
election or the nomination for election by Emulex’s shareholders of each
director of Emulex first elected during such period (y) was approved by a vote
of at least a majority of the directors of Emulex then still in office who were
directors of Emulex at the beginning of any such period and (z) such election or
nomination was not made in connection with an actual or threatened election
contest relating to the election of directors of Emulex, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because Emulex, an entity in

6



--------------------------------------------------------------------------------



 



which Emulex directly or indirectly beneficially owns more than 50% of the
voting securities, or any Emulex-sponsored employee stock ownership plan or any
other employee benefit plan of Emulex or any entity holding shares of Voting
Stock for or pursuant to the terms of any such plan either files or becomes
obligated to file a report or proxy statement under or in response to Schedule
13D, or Schedule 14D-1, Item 1 of Form 8-K or Item 6(e) of Schedule 14A (or any
successor report or schedule) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock of Emulex, whether in excess of
33-1/3% or otherwise, or because Emulex reports that a change in control of
Emulex has or may have occurred or will or may occur in the future by reason of
such beneficial ownership.

     5.5 “Competitive Activity” means your participation, without the consent of
the board of directors of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to 10% of such enterprise’s
net sales for its most recently completed fiscal year and if the Company’s
consolidated net sales of such products or services amounted to 10% of the
Company’s consolidated net sales for its most recently completed fiscal year.
“Competitive Activity” shall not include (i) the mere ownership of securities in
any enterprise and exercise of rights appurtenant thereto or (ii) participation
in management of any enterprise or business operation thereof other than in
connection with competitive operation of such enterprise.

     5.6 “Demotion” will be deemed to have occurred if any of the following
changes with respect to your employment with the Company shall occur during the
two-year period immediately following a Change in Control and prior to your
Normal Retirement Date and not be remedied within 15 days after written notice
thereof from you to the Company: (i) a significant adverse change in the nature
or scope of the powers, functions, titles, working environment, frequency or
mode of business travel, responsibilities or duties in respect of the Company or
Emulex which you had immediately prior to the Change in Control; (ii) a
reduction of your annual aggregate cash compensation below the sum of your
annual fixed or base compensation as in effect immediately prior to the Change
in Control plus the highest annual average of the aggregate bonuses or incentive
payments of cash compensation in addition to fixed or base compensation paid to
you for your services in any two of the last three full fiscal years of the
Company immediately preceding the fiscal year of the Company in which the Change
in Control occurred (or such lesser number of full fiscal years during which you
were employed by the Company if less than three); (iii) a reduction of the
Employee Benefits which you were receiving immediately prior to the Change in
Control below the comparable employee benefits provided by the Company to its
other executive officers from time to time; or (iv) relocation of the principal
executive offices of the Company to, or any requirement of you to have as your
principal location of work at, any place which is more than 50 miles from the
location thereof immediately prior to the Change in Control.

          The parties acknowledge that, in the event of a Change in Control, it
may be mutually advantageous for you and your employer to discuss and implement
changes in your employment on a trial basis even though such employment changes
may constitute a “Demotion” under the terms of this Agreement. Accordingly, any
change with respect to your employment to

7



--------------------------------------------------------------------------------



 



which you do not object will not constitute a Demotion; provided, however, that
your acceptance on a trial basis of a change which would otherwise constitute a
Demotion will not constitute a waiver of your right to object to such change
subsequently and to treat such change as a Demotion if it is not remedied within
15 days after written notice to the Company of your unwillingness to continue
accepting such change.

     5.7 “Employee Benefits” means benefits provided to you by the Company
immediately prior to a Change in Control, or, if greater, benefits provided to
you by the Company immediately prior to commencement by the Company of
substantive discussions with any third party which result in a Change in Control
in which such third party has a significant involvement within one year after
commencement of such discussions, or, if greater, benefits provided to you by
the Company immediately prior to the Termination Date, in each case under any
and all medical or health, life insurance, disability income, tax assistance, or
executive automobile benefit policies, plans, programs or arrangements in which
you are a participant at the applicable time.

     5.8 “Emulex Option” means each option to purchase shares of stock of Emulex
which is granted to you by Emulex prior to a Change in Control and each option
to purchase shares of stock of Emulex’s successor (by purchase of assets,
merger, consolidation, reorganization or otherwise) which is granted to you by
such successor in connection with or after a Change in Control in exchange or
substitution for an option granted to you by Emulex prior to the Change in
Control. Emulex Option does not include any option to purchase shares of stock
of QLogic Corporation that you received in connection with the spinoff of QLogic
Corporation from the Company and Emulex.

     5.9 “Normal Retirement Date” means the date designated by Emulex or the
Company for your normal retirement under any retirement policy or plan which is
applied to the Company’s executive officers in a non-discriminatory manner or,
if no such policy or plan has been established, the date when you attain age 65.

6. Withholding of Taxes. The Company or Emulex may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

7. Notice. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company or Emulex (to the attention of the Secretary of the
Company or Emulex) at its principal executive office and to you at your
principal residence, or to such other address as either party may have furnished
to the other in writing and in accordance herewith, except that any notice of
change of address shall be effective only upon receipt.

8. Successors. This Agreement shall inure to the benefit of and be binding upon
the Company, Emulex, their affiliates, and their successors. In the event of a
Change in Control, any parent company, which directly or indirectly controls a
majority of the outstanding Voting Stock of Emulex or the Company, or a
successor to Emulex or the Company (by way of merger,

8



--------------------------------------------------------------------------------



 



consolidation, reorganization, sale of assets or otherwise) shall, in the case
of a successor, by an agreement in form and substance reasonably satisfactory to
you, expressly assume and agree to perform this Agreement and, in the case of a
parent company, by an agreement in form and substance reasonably satisfactory to
you, guarantee and agree to cause the performance of this Agreement, in each
case, in the same manner and to the same extent as Emulex or the Company would
be required to perform if no Change in Control had taken place.

9. Severability; Entire Agreement; Amendments. This Agreement sets forth the
entire understanding among us as to the subject matter hereof. The terms of any
prior plans, policies or agreements relating to the subject matter hereof are
hereby superseded and replaced by this Agreement. There are no terms,
conditions, representations, warranties or covenants other than those contained
herein. No term or provision of this Agreement may be amended, waived, released,
discharged or modified in any respect, except in writing, signed by the
appropriate party(s). No waiver of any breach or default shall constitute a
waiver of any other breach or default whether of the same or any other covenant
or condition. A delay or failure to assert rights or a breach of this Agreement
shall not be deemed to be a waiver of such rights either with respect to that
breach or any subsequent breach. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws of such State.

11. Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.

12. Board Approval. Each of Emulex and the Company hereby represents that the
execution, delivery, and performance of this Agreement has been duly authorized
by its board of directors.

13. Dispute Resolution. Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or your employment and any statutory claims including all claims of employment
discrimination shall be subject to private and confidential arbitration in the
City of Costa Mesa in accordance with the laws of the State of California. You
waive any right to a jury trial. This provision will not apply to disputes where
injunctive relief would be appropriate or in connection with claims under the
Employee Invention and Non-Disclosure Agreement.

(a) The arbitration shall be conducted in a procedurally fair manner by a
mutually agreed upon arbitrator selected in accordance with the National Rules
for the Resolution of Employment Disputes (“Rules”) of the American Arbitration
Association or if none can be mutually agreed upon, then by one arbitrator
appointed pursuant to the Rules;

(b) The arbitration shall be conducted confidentially in accordance with the
Rules;

(c) The arbitration fees shall be paid by the Company;

9



--------------------------------------------------------------------------------



 



(d) Each party shall have the right to conduct discovery including (3) three
depositions, requests for production of documents and such other discovery as
permitted under the Rules or ordered by the arbitrator;

(e) The arbitrator shall have the authority to award any damages authorized by
law for the claims presented including punitive damages and shall have the
authority to award reasonable attorneys fees to the prevailing party;

(f) The decision of the arbitrator shall be final and binding on all parties and
shall be the exclusive remedy of the parties; and

(g) The award shall be in writing in accordance with the Rules, and shall be
subject to judicial enforcement in accordance with California law.

14. Late Payment Interest. Any payment which is not made to you when due under
this Agreement shall bear interest at the rate of 10% per annum from the due
date to the payment date.

              Very truly yours,
 
            EMULEX CORPORATION,
a California corporation
 
       

  By:    

       

      Paul F. Folino, Chairman and CEO
 
            EMULEX CORPORATION,
a Delaware corporation
 
       

  By:    

       

      Paul F. Folino, Chairman and CEO
 
       
AGREED:

        [NAME]        

10